Order entered July 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01534-CR

                                MICHAEL ADAMS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-00936-Y

                                             ORDER
        The Court ORDERS court reporter Sharina Fowler to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing State’s Exhibit nos. 1, 2, 3, and 13.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Sharina Fowler, Deputy Official Court Reporter, Criminal District Court No. 7, and to counsel

for all parties.

                                                       /s/    LANA MYERS
                                                              JUSTICE